                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII



DEPARTMENT OF EDUCATION,                    CIVIL NO. 18-cv-00223 JAO-RT
STATE OF HAWAI‘I, and CHRISTINA
M. KISHIMOTO, in her official capacity      ORDER AFFIRMING IN PART
as Superintendent of the Hawai‘i Public     AND REVERSING IN PART
Schools,                                    ADMINISTRATIVE HEARING
                                            OFFICER’S FINDINGS OF FACT,
                   Plaintiffs-Appellants/   CONCLUSION OF LAW AND
                   Counterclaim             DECISION
                   Defendants,

       vs.
L.S., by and through her Mother, C.S.,
                   Defendants-
                   Appellees/
                   Counterclaimants.



      ORDER AFFIRMING IN PART AND REVERSING IN PART
    ADMINISTRATIVE HEARING OFFICER’S FINDINGS OF FACT,
             CONCLUSION OF LAW AND DECISION
                           I.     INTRODUCTION

      This Individuals with Disabilities Education Act (“IDEA”) appeal, brought

by the Hawai‘i Department of Education (“DOE”), seeks reversal of the Findings

of Fact, Conclusions of Law and Decision (the “Decision”) issued in

administrative case number DOE-SY1718-028 by the Administrative Hearings

Officer (“AHO”) on May 14, 2018. The AHO concluded that DOE denied L.S.
(“Student”) a free and appropriate public education (“FAPE”) under the IDEA and

was required to reimburse Student’s mother (“Parent”) for the cost of a private

education. Student and Parent (collectively “Petitioners”) have cross-appealed,

seeking to overturn the Decision on several issues decided in DOE’s favor. The

Court AFFIRMS the AHO’s conclusion that DOE denied Student a FAPE but

REVERSES the award of full tuition reimbursement and REMANDS the case for

the AHO to enter findings and a decision regarding the reasonableness of the

requested reimbursement, and to calculate a new reimbursement award consistent

with this Order.

                             II.    BACKGROUND

      Student is an eighteen-year-old with Autism Spectrum Disorder Level II;

depression and anxiety; and rapid-onset obesity with hypothalamic dysregulation,

hypoventilation, and autonomic dysregulation, referred to as ROHHAD. ECF No.

2-1 at 6; Admin. Hr’g Tr. at 24:17–23. ROHHAD is a rare syndrome that affects

the autonomic nervous and endocrine systems. ECF No. 2-1 at 4. Student has a

below-average IQ and is developmentally immature. Id. at 6. Her autism is

considered moderate and it impacts her cognition. Id. at 6. She exhibits defiant

behavior and aggression, such as cursing, yelling, and name calling. Id. at 8.

      Prior to December 2016, Student attended public school and had an IEP

covering the school year from August 2016 to August 2017 (“2016 IEP”). See


                                         2
 
ECF No. 10-4 [DOE’s Admin. Hr’g Ex. 3] at 32–45.1 The 2016 IEP provided

Student with special education classes, counseling, and transportation. Id. at 43. It

also provided for extended school year services (“ESY”) of four hours per day

whenever there was a break in her regular special education program for more than

two weeks, such as during school breaks, to help prevent regression of learned

information and skills. Id. The 2016 IEP included an assessment of Student’s

abilities in English and math, as well as her social, emotional, and behavioral

skills. Id. at 33–34. It listed annual goals and measurable objectives in English,

math, self-sufficiency (cooking and shopping), and social behavior, including

reducing her opposition to instruction. Id. at 36–42. It also stated that Student has

a separate Behavioral Support Plan (“BSP”) and an Emergency Action Plan. Id. at

43.

              Student stopped attending public school in December 2016. ECF No. 2-1 at

11. Although the record is unclear, it appears that Student stopped attending in

part because of an incident when she became violent on a school bus and was

arrested. See Admin. Hr’g Tr. at 14:1–14. On January 23, 2017, Parent filed a

complaint against DOE and requested an impartial due process hearing. ECF No.

10-2 [DOE’s Admin. Hr’g Ex. 1] at 1. While the administrative hearing complaint

was pending, Parent sought the help of Dr. Karen Tyson, a private clinical

                                                            
1
    The Court refers to the continuous Bates-styled pagination where applicable.
                                                               3
 
psychologist. Dr. Tyson performed a psychological evaluation on Student and

designed a personalized therapeutic program for her (“the Tyson Program”). ECF

No. 2-1 at 11. Student began attending the Tyson Program in May 2017. Id.

      DOE and Parent settled the January 2017 complaint by agreeing that DOE

would pay for two months of the Tyson Program, through July 2017. ECF No. 10-

2 [DOE’s Admin. Hr’g Ex. 1] at 1. The agreement also required DOE and Parent

meet before the new schoolyear to create a new IEP for Student. Id. at 2. It also

provided Parent with reimbursement for transporting Student to and from the

Tyson Program. Id.

      On July 7, 2017, DOE emailed Parent to schedule the IEP meeting on July

26 or 27, 2017. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 137; ECF No. 2-1 at

11. Parent responded to the email on July 8, 2017, accusing DOE of delaying the

meeting too long, but Parent did not accept the dates proposed. ECF No. 2-1 at 11.

DOE sent a follow-up certified letter proposing the same dates. Id. Both the email

and the follow-up letter requested that Parent consent to DOE’s observation of

Student at the Tyson Program, and to allow DOE to contact Dr. Tyson to discuss

Student’s disability and needs, as it would be “useful in determining appropriate

placement and/or programming to support [Student’s] success at school.” ECF No.

10-7 [DOE’s Admin. Hr’g Ex. 6] at 137–38. DOE sent another certified letter on

July 19, 2017, proposing the IEP meeting for July 26 or August 1, 2017, and again


                                         4
 
requesting consent to contact Dr. Tyson and invite her to the IEP meeting. Id. at

144. Parent did not respond. ECF No. 2-1 at 12. DOE then sent an email and

another certified letter on August 1, 2017, proposing the IEP meeting for August 2

or 7, 2017, and again seeking permission to contact Dr. Tyson and invite her to the

IEP meeting. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 150–51. DOE

requested that the IEP meeting be held before the school year began. Id. The letter

explained that the new school year began on August 8, 2017, and the prior IEP

expired on August 11, 2017. Id.

      Parent requested to hold the IEP meeting on August 14, 2017. Id. at 158.

On August 8, 2017, DOE sent a letter to Parent confirming the IEP meeting date of

August 14, and again seeking consent to contact Dr. Tyson and to invite her to the

IEP meeting. Id. For reasons unclear in the record, the August 14 meeting was

then rescheduled to August 21, 2017. Id. at 164. On August 17, 2017, however,

DOE sent a letter to Parent cancelling the August 21 meeting because Parent had

not provided consent to contact Dr. Tyson. Id. at 164. The letter stated that Dr.

Tyson’s input regarding Student was “essential for [DOE] to review and consider

when developing an appropriate program and placement for [Student].” Id. The

letter again sought consent and stated that DOE would propose additional meeting

dates. Id.




                                         5
 
      Parent provided DOE with the requested consent forms on August 17, 2017.

Id. at 169. DOE then contacted Dr. Tyson to request permission to observe

Student, but Dr. Tyson refused its observation request on the grounds that DOE

had not yet paid for Student’s tuition under the settlement agreement. Id. at 171;

Admin. Hr’g Tr. 109:4–25; see also ECF No. 2-1 at 12–13.

      On September 1, 2017, DOE sent a certified letter to Parent scheduling the

IEP meeting for September 6, 2017. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at

169. Parent, however, did not appear for the IEP meeting, and could not be

contacted by phone. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 173. DOE sent

a letter to Parent on September 15, 2017, rescheduling the IEP meeting for

September 19, 2017. Id.

      Parent testified that she was not provided a draft IEP prior to the September

19, 2017 IEP meeting, but the Decision found that Parent did receive a draft. Id.;

ECF No. 2-1 at 13; ECF No. 11-3 [Pet’rs’ Ex. No. 2]. However, DOE never sent

Parent the BSP, which the IEP referenced. See Admin. Hr’g Tr. 210:12–23,

248:17–24, 366:10–367:17, 372:6–10. The Decision also found that Parent had

falsely testified that she never received letters from DOE regarding scheduling of

the IEP meeting. ECF No. 2-1 at 12, ¶¶ 49–50.

      The IEP meeting was finally held on September 19, 2017. Parent and her

attorney attended, as well as a DOE special education teacher, a behavioral health


                                         6
 
specialist, the general education teacher, the district’s student services coordinator,

a health aide, a resource teacher, an education specialist, the public-school

principal, the DOE attorney, and a Department of Health representative. Id. at 13.

Dr. Tyson was not present. Dr. Tyson testified that neither Parent nor DOE invited

her to attend. See Admin. Hr’g Tr. 77:10–17.

      The record does not make clear what occurred during the IEP meeting.

Parent testified that the only input she provided during the meeting was to share

examples of behavioral issues Student had at the Tyson Program, and that Student

remained impulsive, although with less frequency. See ECF No. 10-4 [DOE’s

Admin. Hr’g Ex. 3] at 59; Admin. Hr’g Tr. 213:23–214:5. Parent also testified,

however, that she voiced concerns over the IEP’s listed goals for Student, although

she could not remember what concerns she raised. Admin. Hr’g Tr. 225:5–11.

Parent also testified that she expressed concern regarding Student’s transition back

to public school, but that DOE said it would discuss transitioning services in a

subsequent meeting. Admin. Hr’g Tr. 182:25–183:10. The Decision did not make

factual findings regarding what was said at the IEP meeting, or what input or

concerns Parent and her attorney raised.

      Immediately after the IEP meeting, DOE mailed Parent a “proposed

transition plan for [Student’s] return to [public high school].” ECF No. 10-7

[DOE’s Admin. Hr’g Ex. 6] at 196–97. The proposed transition plan specified two


                                           7
 
half-days of academic and life-skills sessions prior to the start of classes. Id.

DOE’s letter sought input from Parent on the proposed transition plan, but Parent

never provided input and never responded to DOE’s request for another meeting.

See ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 196; Admin. Hr’g Tr. at 209:13–

21, 251:25–252:9. DOE sent Parent the finalized IEP for the 2017–2018 school

year (“2017 IEP”) on September 26, 2017. ECF No. 10-7 [DOE’s Admin. Hr’g

Ex. 6] at 176.

      The 2017 IEP expanded upon the 2016 IEP by adding several new special

education services, such as applied behavior analysis, use of visual aids, and multi-

sensory presentation of information. Compare ECF No. 10-4 [DOE’s Admin. Hr’g

Ex. 3] at 43 with id. at 68. It also provided that Student would “follow the

behavior support plan” daily. ECF No. 10-4 [DOE’s Admin. Hr’g Ex. 3] at 68. A

BSP was drafted but was not included with the 2017 IEP. See ECF No. 10-5

[DOE’s Admin. Hr’g Ex. 4] at 74–81.

      Student did not return to public school. Instead, Student remained at the

Tyson Program. On January 18, 2018, Parent requested an administrative hearing,

arguing that the 2017 IEP denied Student a FAPE and seeking reimbursement for

all Tyson Program tuition costs. See ECF No. 9-1. The Administrative hearing

was held on April 20 and 23, 2018. Admin. Hr’g Tr. at 1, 242. The Decision

found that DOE denied Student a FAPE and ordered reimbursement in the amount


                                           8
 
of $155,493.31 plus taxes for approximately eight months of tuition at the Tyson

Program. ECF No. 2-1 at 38–44. The Decision also found that Parent had

unreasonably delayed the IEP meeting and therefore concluded that DOE was not

responsible for the Tyson Program tuition costs from August 1 to September 20,

2017. Parent does not challenge that portion of the Decision. DOE timely filed

this appeal challenging the Decision’s conclusion that DOE denied Student a

FAPE. ECF No. 1.

                      III.   STATUTORY FRAMEWORK

      “The IDEA is a comprehensive educational scheme, conferring on disabled

students a substantive right to public education[.]” Hoeft v. Tucson Unified Sch.

Dist., 967 F.2d 1298, 1300 (9th Cir. 1992). Its goals are to “ensure that all children

with disabilities have available to them a free [and] appropriate public education

that emphasizes special education and related services designed to meet their

unique needs and prepare them for further education, employment, and

independent living,” and to protect “the rights of children with disabilities and

[their] parents.” 20 USC § 1400(d). The primary purpose of the IDEA is to ensure

that disabled children are provided a FAPE, which is defined as “special education

and related services” that are free, “meet the standards of the State educational

agency,” and “are provided in conformity with the individualized education

program required” by the statute. 20 U.S.C. § 1401(9).


                                          9
 
      An IEP is a “written statement for each child with a disability that is

developed, reviewed, and revised in accordance with [Title 20, United State Code,]

[S]ection 1414(d).” 20 U.S.C. § 1401(14). Section 1414(d) specifies that IEPs

must include (1) a statement of the present levels of educational performance; (2) a

statement of measurable annual goals; (3) a description of how the annual goals

will be measured and when progress reports will be provided; (4) a statement of

the special education services and supports that will be provided, including the

projected beginning date of these services and their anticipated frequency, location,

and duration; (5) an explanation of the extent, if any, to which the child will not

participate in the regular curriculum with non-disabled students; (6) a statement of

any individual accommodations necessary to measure the child’s academic

achievement on standardized assessments; and (7) for children over sixteen, a

statement of appropriate postsecondary goals including transition services needed

to reach postsecondary goals. See 20 U.S.C. § 1414(d). The IEP must be “tailored

to the unique needs of the handicapped child.” Bd. of Educ. of Hendrick Hudson

Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 181 (1982). When

formulating an IEP, school districts must allow parents to examine all records,

participate in all meetings, and provide input. See J.W. ex rel. J.E.W. v. Fresno

Unified Sch. Dist., 626 F.3d 431, 432 (9th Cir. 2010). The IDEA provides




                                          10
 
procedural requirements that school districts must follow in creating and

implementing an IEP, and dispute resolution procedures. See 20 USC § 1415.

      Violations of the IDEA are categorized either as procedural or substantive.

A procedural violation occurs when a district fails to abide by the procedural

requirements. Procedural violations do not necessarily amount to a denial of a

FAPE. See, e.g., L.M. v. Capistrano Unified Sch. Dist., 556 F.3d 900, 909 (9th Cir.

2009). A procedural violation constitutes a denial of a FAPE where it “results in

the loss of an educational opportunity, seriously infringes the parents’ opportunity

to participate in the IEP formulation process or causes a deprivation of educational

benefits.” J.L. v. Mercer Island Sch. Dist., 592 F.3d 938, 953 (9th Cir. 2010).

      A substantive violation occurs when an IEP is not “reasonably calculated to

enable a child to make progress appropriate in light of the child’s circumstances,”

Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S.Ct. 988, 1001

(2017), but the IDEA does not guarantee “the absolutely best or ‘potential-

maximizing’ education.” Gregory K. v. Longview Sch. Dist., 811 F.2d 1307, 1314

(9th Cir. 1987). Rather, the IDEA provides a “basic floor of opportunity,”

Rowley, 458 U.S. at 201, and the educational benefits must be meaningful, not

trivial, see M.C. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189, 1200

(9th Cir. 2017). Whether an IEP is reasonably calculated to enable a student to

make appropriate progress is judged under the “snapshot rule;” that is, the IEP is to


                                         11
 
be evaluated from the time created, with the information available at the time, not

from hindsight. See, e.g., L.J. v. Pittsburg Unified Sch. Dist., 850 F.3d 996, 1004

(9th Cir. 2017); Adams v. Oregon, 195 F.3d 1141, 1149 (9th Cir. 1999).

      When a parent or guardian believes that the IEP does not provide a FAPE,

he or she may challenge the IEP through an administrative hearing. 20 USC §

1415(b)(6), (f)(1)(A). If the court finds that the district failed to provide a FAPE,

the court may impose reimbursement of private school costs incurred by the

student. See 20 USC § 1412(a)(10)(C)(ii). The party seeking relief carries the

burden of proof. Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811,

819–20 (9th Cir. 2007). To be awarded reimbursement, the parent must establish

that the private school was appropriate for his or her child’s unique needs. See

C.B. ex rel. Baquerizo v. Garden Grove Unified Sch. Dist., 635 F.3d 1155, 1159–

60 (9th Cir. 2011). Parties aggrieved by the administrative hearing may appeal the

decision in district court. 20 USC § 1415(i)(2).

                         IV.   STANDARD OF REVIEW

      The IDEA provides that a court, in reviewing a due process hearing, “(i)

shall receive the records of the administrative proceedings; (ii) shall hear additional

evidence at the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant relief as the court determines is

appropriate.” 20 U.S.C. § 1415(i)(2)(C). But “the provision that a reviewing court


                                          12
 
base its decision on the ‘preponderance of the evidence’ is by no means an

invitation to the courts to substitute their own notions of sound educational policy

for those of the school authorities which they review.” Bd. of Educ. of Hendrick

Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206 (1982).

      Under the IDEA, district courts give “considerably less deference to state

administrative proceedings than they do in most instances of ‘judicial review of . . .

agency actions, in which courts generally are confined to the administrative record

and are held to a highly deferential standard of review.’” Anchorage Sch. Dist. v.

M.P., 689 F.3d 1047, 1053 (9th Cir. 2012) (quoting E.M. ex rel. E.M. v. Pajaro

Valley Unified Sch. Dist. Office of Admin. Hrgs., 652 F.3d 999, 1005 (9th Cir.

2011). District courts review conclusions of law de novo, while at the same time

giving “due weight” to the administrative hearing officer’s findings. See Ashland

Sch. Dist. v. Parents of Student R.J., 588 F.3d 1004, 1008 (9th Cir. 2009); Amanda

J. ex rel. Annette J. v. Clark Cty Sch. Dist., 267 F.3d 877, 887 (9th Cir. 2001)

(“Complete de novo review . . . is inappropriate.”).

      While “due weight” must be given to the administrative decision, the

amount of deference afforded is informed by the hearing officer’s carefulness and

thoroughness. See L.M. v. Capistrano Unified Sch. Dist., 556 F.3d 900, 908 (9th

Cir. 2009); J.W. ex rel. J.E.W. v. Fresno Unified School Dist., 626 F.3d 431, 440–

41 (9th Cir. 2010); see also Ashland, 588 F.3d at 1009 (“In the end, however, the


                                         13
 
court is free to determine independently how much weight to give the state hearing

officer’s determinations.”). Courts in the Ninth Circuit give deference to an

administrative law judge’s decision “when it ‘evinces his [or her] careful, impartial

consideration of all of the evidence and demonstrates his [or her] sensitivity to the

complexity of the issues presented.’” J.W., 626 F.3d at 438 (quoting Cty. of San

Diego v. Cal. Special Educ. Hrg. Off., 93 F.3d 1458, 1466 (9th Cir. 1996)).

      The burden of proof rests with the party challenging the administrative

decision. Hood v. Encinitas Union Sch. Dist., 486 F.3d 1099, 1103 (9th Cir.

2007); Clyde K. v. Puyallup Sch. Dist., No. 3, 35 F.3d 1396, 1399 (9th Cir. 1994).

                                V.    DISCUSSION

      As an initial matter, the Court does not give substantial deference to the

Decision’s findings of facts and conclusions of law because the Decision does not

demonstrate a “careful, impartial consideration of all the evidence” or a

“sensitivity to the complexity of the issues presented.” J.W., 626 F.3d at 438. For

example, with respect to ESY services, aside from quoting the language of the IEP

and listing some generally applicable requirements, the analysis of this issue is

short and conclusory. ECF No. 2-1 at 37–38. The Decision does not discuss

whether providing ESY services after fourteen days rather than nine days amounts

to a denial of a FAPE or how much if any of the reimbursement award was based

on the asserted ESY inadequacy.


                                         14
 
      Similarly, with respect to transition services, the Decision does not apply the

correct legal standards for procedural and substantive violations and fails to

address several important issues. For example, the Decision relies almost

exclusively on Dr. Tyson’s testimony to conclude that a months-long

comprehensive transition plan was required. Id. at 34–37. The Decision, however,

does not address the contradictory evidence showing that Student was able to

transition from public school to the Tyson Program exceptionally well after only

three days. See ECF No. 11-16 [Pet’rs’ Admin. Hr’g Ex. 17] at 106 (“[Student]

was immediately eager and fully engaged in the [Tyson] program . . and only

minor behavior outbursts were . . . resolved after three mornings and she adjusted

into the program routines.”). Equally concerning is the lack of discussion

regarding Dr. Tyson’s inherent self-interest in a longer and more comprehensive

transition plan which would provide multiple months of funding of Tyson Program

staff. See Admin. Hr’g Tr. at 50:3–52:8.

      The Decision also does not clearly state whether DOE denied Student a

FAPE by only specifying that “up to 20 hours per month” of mental health services

would be provided to Student. The Decision states both that it was a procedural

violation and that “Mother did not avail Student to receive the benefits of this




                                         15
 
service.” ECF No. 2-1 at 33. Thus, it is unclear to the Court whether the Decision

found a denial of a FAPE on this basis.2

              For these reasons, the Court gives little weight to the Decision’s factual

findings and conclusions of law. See M.C. by and through M.N. v. Antelope Valley

Union High Sch. Dist., 858 F.3d 1189, 1194–95 & n.1 (9th Cir. 2017) (holding that

district court erred in deferring to hearing officer’s findings where hearing officer

was not thorough or careful).

A.            Whether the Decision Impermissibly Addressed Issues Beyond its Scope

              DOE first argues that the AHO addressed issues that were not asserted in

Petitioners’ administrative complaint. ECF No. 20 at 45–46. The Court is

unpersuaded.

              Specifically, DOE argues that it was impermissible for the AHO to address

whether the IEP’s definition and duration of direct counseling services constituted

a denial of a FAPE, because that issue was not raised in Petitioners’ complaint.

See generally Cty. of San Diego v. California Special Educ. Hearing Office, 93

F.3d 1458, 1465 (9th Cir. 1996) (“The scope of the administrative hearing . . . is

limited to the ‘complaint’ raised to obtain the hearing.”).




                                                            
2
 Neither DOE nor Petitioners challenge the Decision’s conclusion on this issue.
Thus, the Court does not address it.
                                                               16
 
      Petitioners’ complaint, however, did raise the amount of direct counseling

services. See ECF No. 9-1 at 5 (“Issue Six: Whether the IEP specifies the amount

of direct related services in Counseling . . . .”). It also alleged that the

“Clarification section [in the IEP] states that 405 minutes can be a variety of non-

therapy-related activities and guarantees no minimum amount of actual therapy.”

Id. Further, Petitioners raised this concern at the hearing, but DOE never objected.

See Admin. Hr’g Tr. at 13:7–12. Thus, the Court concludes that the AHO was not

precluded from ruling on this issue.

      Further, DOE’s generalized assertion that “[w]hen comparing the issues

contained in the Complaint to the issues identified by the AHO, it is clear that

some issues were added by the AHO in addition to those in the Complaint,” is

equally without merit, as the Decision’s list of issues is essentially the same as

those listed in Petitioners’ complaint. Compare ECF No. 2-1 at 5–6 with ECF No.

9-1 at 5–6. The Court declines to vacate any portions of the Decision on this basis.

B.    Extended School Year (“ESY”) Services

      The Decision concludes that DOE violated the IDEA by providing ESY

services to Student after a break in instruction of fourteen days, because DOE did

not have enough information to make such a determination. ECF No. 2-1 at 38.

DOE challenges this conclusion and the Court agrees that the AHO erred here.




                                            17
 
      ESY is educational instruction beyond the normal academic year provided to

students who need the additional instruction to retain information during a break in

regularly scheduled classes, such as during the summer. Indeed, providing ESY

services is the exception, not the rule. N.B. v. Hellgate Elementary Sch. Dist. ex

Rel. Bd. of Directors, Missoula Cty. Mont., 541 F.3d 1202, 1211 (9th Cir. 2008).

ESY services are required only when the IEP team determines that ESY services

are necessary to provide a FAPE. Id. ESY services are considered necessary for

the provision of a FAPE only when the benefits gained during the regular school

year “will be significantly jeopardized” without the provision of ESY services. Id.

A petitioner seeking ESY services must show that “an ESY is necessary to permit

[the child] to benefit from his [or her] instruction.” Id. at 1212 (quoting Cordrey v.

Euckert, 917 F.2d 1460, 1473 (6th Cir. 1990)). The burden of establishing the

necessity of ESY services after a break of less than fourteen days rested with

Petitioners. See, e.g., Virginia S. ex rel. Rachael M. v. Dep’t of Educ., Haw., 2007

WL 80814, at *12, 2007 U.S. Dist. LEXIS 1518, at *42 (D. Haw. Jan. 8, 2007).

      Here, the 2017 IEP provides for ESY services to begin after a break in

regular instruction of more than fourteen days. See ECF No. 10-4 [DOE’s Admin.

Hr’g Ex. 3] at 68. The fourteen-day period was the same period specified in

Student’s 2016 IEP. Id. at 43. The 2017 IEP allows for four hours per day of

instruction and thirty minutes of counseling per week during the ESY period. Id.


                                         18
 
at 68. The Decision found that DOE “did not have sufficient data to determine the

amount of days before Student required [ESY] Services.” ECF No. 2-1 at 37. The

Decision also found that “Student’s need for ESY is [sometime] after 9 days but it

is unknown if 14 days is too long.” Id. at 38.

      However, Dr. Tyson’s testimony that fourteen days was too long was not

available to DOE when it created the 2017 IEP. Parent did not invite Dr. Tyson to

the IEP meeting, nor provide any written submission by Dr. Tyson regarding ESY

services before the 2017 IEP was created. Nor did Parent offer any other relevant

evidence at the administrative hearing that would have been available to DOE

when it created the 2017 IEP. Under the “snapshot” rule, the 2017 IEP should be

evaluated based on information available at the time it was created. Petitioners

failed to meet their burden of showing that the IEP’s provision of ESY services,

was not reasonably calculated to enable appropriate educational progress. See

J.W., 626 F.3d at 439; Endrew F., 137 S.Ct. at 999. The Decision therefore

incorrectly concluded that DOE denied Student a FAPE on these grounds.

      Further, the Decision failed to consider that, even if it was somehow DOE’s

fault that it lacked sufficient information, it was Petitioners’ burden to show that

ESY services after less than a fourteen-day break were necessary for the provision

of a FAPE. See Van Duyn, 502 F.3d at 819–20; Virginia S., 2007 WL 80814, at

*12, 2007 U.S. Dist. LEXIS 1518, at *42. At the administrative hearing,


                                          19
 
Petitioners were required to establish that a fourteen-day break in services would

“significantly jeopardize” the benefits gained during the regular school year.

Hellgate, 541 F.3d at 1211. Although Petitioners presented Dr. Tyson’s opinion

that ESY services should ideally begin after some time less than fourteen days, this

was not sufficient evidence that a fourteen-day break as opposed to a shorter break

would significantly jeopardize the benefits gained. 3 See Admin. Hr’g Tr. at

117:18–120:16, 150:9–21, 153:14–154:7.

C.            Transition Plan and Services

              DOE challenges the Decision’s conclusion that DOE violated the IDEA

when it failed to provide a sufficient transition plan for Student to transition back

to public school after several months at the Tyson Program. 4 See ECF No. 2-1 at

35–37, 43. The Court agrees that the AHO erred in this regard.




                                                            
3
  Even if Parent had met her burden of proving that a fourteen-day break in
instruction as opposed to a lesser break constituted a denial of a FAPE, the Court
doubts that such a finding would have warranted full reimbursement of tuition.
Rather, it seems the proper remedy in such a case would be reimbursement only for
private instruction during days that DOE would not provide ESY services, in order
to supplement the IEP. See T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752
F.3d 145, 167–68 (2d Cir. 2014) (holding that violation of required ESY services
would not mandate reimbursement of entire school year).
4
  The “transition plan” at issue in this case is a plan to assist Student in
transitioning back to public school. It is not the IDEA-required “transition
services” for Students over sixteen to meet their postsecondary goals. 20 U.S.C. §
1414(d)(1)(A)(i)(VIII).
                                                               20
 
      The Decision concluded that DOE denied Student a FAPE by failing to

complete or discuss a “comprehensive transition plan” at the September 19, 2017,

IEP meeting, because it “resulted in the loss of educational opportunity and

seriously infringed on the Parent’s opportunity to participate in the IEP formulation

process.” See ECF No. 2-1 at 37.

      The Decision correctly noted that the IDEA does not specifically require a

plan to ease the transition between placements. ECF No. 2-1 at 35. The IDEA

lists requirements to be included in an IEP and states that no additional information

is required to be included in an IEP that is not “explicitly required in this section.”

20 USC § 1414(d)(1)(A)(ii). The question of whether the IDEA otherwise requires

transition plans to be included in an IEP is unsettled. See R.E.B. v. Haw. Dep’t of

Educ., 870 F.3d 1025, 1027–28 (9th Cir. 2017) reh’g granted, opinion withdrawn

by 886 F.3d 1288 (9th Cir. 2018). In any event, the Court need not address this

question because the fact that DOE elected to address transition services at a

separate meeting with Parent would at most constitute a procedural violation.

Thus, it would only constitute a denial of a FAPE if it “result[ed] in the loss of an

educational opportunity, seriously infringe[d] the parents’ opportunity to

participate in the IEP formulation process or cause[d] a deprivation of educational

benefits.” J.L. v. Mercer Island Sch. Dist., 592 F.3d 938, 953 (9th Cir. 2010).




                                          21
 
      Here, DOE did propose a transition plan, and sent it to Parent on September

19, 2017, the same day as the IEP meeting and before DOE sent Parent the

finalized IEP. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 196–97. DOE also

requested another meeting to discuss any of Parent’s concerns or input into the

transition plan. Id. In doing so, DOE did not seriously infringe upon Parent’s

opportunity to participate in the IEP formulation process. Parent failed to respond

to the request for a transition plan meeting, and indeed testified at the hearing that

she purposefully declined to discuss the transition plan because she believed the

IEP was already flawed in other respects. See Admin. Hr’g Tr. at 209:13–21,

251:25–252:9. There is thus no basis to conclude that DOE’s proposal to discuss

the transition plan at a separate meeting seriously infringed upon Parent’s

opportunity to participate.

      Petitioners have similarly failed to show how DOE’s request for a separate

discussion of the transition plan amounted to a loss of educational opportunity or

deprivation of educational benefits. Such a meeting would have allowed Parent to

raise concerns about the transition plan. The Court cannot assume that DOE would

not have accommodated Parent’s concerns about the transition plan had they been

raised.

      The Decision also concluded that Student required a “comprehensive

transition plan” whereby DOE would first observe Student at the Tyson Program,


                                          22
 
then “gradually transition” Student back to public school over “multiple months.”

ECF No. 2-1 at 36. The Decision required DOE’s continued payment of the Tyson

Program tuition during the multiple months of gradual transition, which included

allowing for Tyson Program staff to attend public school with Student and

“interact with staff and students” at public school. Id. at 42. Thus, the Decision

must necessarily have found that the DOE proposed transition plan was a

substantive violation of the IDEA.5

              In response to DOE’s challenge to this part of the Decision, however,

Petitioners contend only that DOE denied Student a FAPE when it proposed a

separate meeting to discuss the transition plan, rather than discussing Student’s

transition needs during the IEP meeting and providing for those needs in the 2017

IEP. See ECF No. 26 at 21–24. At oral argument, Petitioners conceded that they

do not challenge the sufficiency of the DOE-proposed transition plan, only that it

was not discussed during the IEP meeting.

              In any event, the Court finds it was error for the AHO to mandate the

months-long transition plan. A substantive violation occurs when the IEP,

evaluated under the “snapshot” rule, is not reasonably calculated to enable a

                                                            
5
 The transition plan proposed by DOE consisted of two half days, either in the
morning or afternoon. DOE’s Admin. Hr’g Ex. 6 at 196–197. Each day included
educational blocks of different subjects, with breaks and meals built in, aimed at
helping Student transition from her time at the Tyson Program back to public
school where she had been previously. Id.
                                                               23
 
student to make progress appropriate to the child’s circumstances. See Endrew F.,

137 S.Ct. at 999; J.W., 626 F.3d at 439. Thus, at the administrative hearing,

Petitioners had the burden of establishing that the DOE transition plan was not, at

the time it was proposed, reasonably calculated to enable Student to make

appropriate progress. See Van Duyn, 502 F.3d at 819–20. The Decision, however,

failed to address this standard and did not take the “snapshot rule” into account.

J.W., 626 F.3d at 439.

      There does not appear to be any dispute that at the time it proposed its

transition plan, DOE was aware that (1) Student had previously been enrolled in

public school; (2) Student had been attending the Tyson Program for

approximately four months; (3) Student had difficulty with transitions, see ECF

No. 10-4 [DOE’s Admin. Hr’g Ex. 3] at 59; and (4) Student successfully

transitioned to the Tyson Program within only a few days of beginning that

program, see ECF No. 10-5 [DOE’s Admin. Hr’g Ex. 4] at 83. The Decision erred

to the extent it concluded that the two-day transition plan proposed by DOE was

not reasonably calculated to enable Student to make appropriate progress. Student

had previously transitioned successfully to the Tyson Program in only a few days,

and thus it was reasonable for DOE to assume Student could do the same back to

public school. See ECF No. 10-5 [DOE’s Admin. Hr’g Ex. 4] at 83.




                                         24
 
              This is particularly true under the “snapshot rule,” because Parent never

provided any input regarding the transition plan. See ECF No. 10-7 [DOE’s

Admin. Hr’g Ex. 6] at 196–97; Admin. Hr’g Tr. at 209:13–21, 252:1–9. Nor did

Parent at any time invite Dr. Tyson to discuss her concerns or input regarding the

transition plan with DOE. Admin. Hr’g Tr. at 77:6–17, 209:22–210:10. And Dr.

Tyson refused to allow DOE to observe Student at the program despite its requests

to do so. Id. at 45:6–46:1, 362:10–16; ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6]

at 171. Thus, the Court concludes that at the time the 2017 IEP was created,

DOE’s proposed two-day transition plan was reasonably calculated to enable

Student to make appropriate progress, and that DOE did not violate the IDEA with

such a proposal. The Decision’s conclusion that DOE failed to provide a FAPE by

not designing a months-long comprehensive transition plan is therefore reversed.

D.            Direct Counseling Services

              DOE challenges the Decision’s conclusion that DOE violated the IDEA by

defining the term “counseling” too broadly in the 2017 IEP, and by only providing

for 405 minutes per quarter of counseling.6 See ECF No. 2-1 at 31–32; ECF No.

20 at 43–45. The Court concludes that DOE did not violate the IDEA in this

respect.

                                                            
6
  Petitioners argue that DOE waived this argument by failing to adequately address
the definition of counseling in their brief. See ECF No. 26 at 12–14. The Court,
finds DOE’s briefing sufficient to warrant the Court’s resolution of this issue.
                                                               25
 
              First, with respect to the definition of “counseling” provided in the 2017

IEP, the Decision found that Petitioners proved that the 2017 IEP “failed to

specify[] Student’s amount of direct related services in counseling” because the

definition of counseling was improperly overbroad. ECF No. 2-1 at 31–32.

              The Court interprets the Decision as finding a substantive rather than

procedural violation.7 Specifically, the AHO took issue with the inclusion of

services beyond “one-on-one direct therapy.” ECF No. 2-1 at 32. But the

Decision appears to assume that only direct, one-on-one counseling was

appropriate for Student. Id. The Court however, finds that the 2017 IEP, and its

definition of counseling services, was reasonably calculated to enable Student to

make appropriate progress. The 2017 IEP’s definition of counseling includes

individual or group counseling; parent counseling and training; observation of

Student; and consultation and collaboration with others. ECF No. 10-4 [DOE’s

Admin. Hr’g Ex. 3] at 68. All of these are ways in which DOE staff could assist

Student to meet her goals. See Admin. Hr’g Tr. 357:14–18. For example, working

in group counseling sessions may help Student with socialization skills, and

counseling with Parent may be required to address specific behaviors stemming

from patterns at the home. Observation of Student would of course assist in

                                                            
7
  The AHO found that “the statement itself is sufficient, as it addresses the
frequency (per month), location (special education), and duration (405 minutes).”
ECF No. 2-1 at 31.
                                                               26
 
understanding what behaviors must be addressed in the one-on-one counseling

sessions. See Admin. Hr’g Tr. 380:12–19. Thus, the Court reverses the Decision

to the extent it found a substantive violation of the IDEA with respect to the

definition of counseling services.

              The Decision also found a substantive violation for the 2017 IEP’s alleged

failure to allocate enough time for counseling. The Decision stated that even if the

definition of counseling included only “one-on-one direct therapy,” Student

requires “more than 45 minutes per week, or 405 minutes per month of [one-on-

one direct] counseling, to properly address Student’s inappropriate behavior.”8

ECF No. 2-1 at 32. Whether the 2017 IEP denied Student a FAPE by providing

only a minimum of 405 minutes of counseling per quarter is determined by

assessing whether, at the time it was created, the IEP was reasonably calculated to

enable Student “to make progress appropriate in light of the child’s

circumstances.” Endrew F., 137 S.Ct. 988 (2017).

              Petitioners failed to meet their burden of establishing that at the time DOE

created the 2017 IEP, a minimum of 405 minutes of counseling per quarter was not

reasonably calculated to enable Student to make appropriate progress. During the

                                                            
8
  It is unclear precisely what the Decision concluded, because the Decision equated
405 minutes per month with 45 minutes per week (which is not correct), when the
IEP requires 405 minutes per quarter. Compare ECF No. 2-1 at 32 (“Student
requires more than 45 minutes per week, or 405 minutes per month[.]”) with
DOE’s Admin. Hr’g Ex. 3 at 43 (“405 mins per QRTR”).
                                                               27
 
hearing, Petitioners presented only Dr. Tyson’s opinion that 405 minutes of

counseling was insufficient. But the testimony from Dr. Tyson on this issue was

minimal at best. Dr. Tyson testified:

         For example, counseling of 405 minutes per quarter. When you
      break that down into three months, 405 minutes, that means she’s, you
      know, not even getting an hour a week of therapy. And one of our
      main issues with this young lady is behavioral problems. She’s not
      getting any [Applied Behavior Analysis] services. And given the fact
      that behavior is a major problem, there’s not services there for her.

Admin. Hr’g Tr. at 87:10–16. This is not sufficient evidence that 405 minutes per

quarter of counseling was not reasonably calculated to enable appropriate

educational progress. Moreover, Parent did not provide any evidence that DOE

should have known that 405 minutes was insufficient based on the information it

had at the time. Petitioners never presented Dr. Tyson’s opinion to DOE during

the 2017 IEP formulation process, nor does it appear that Parent requested

increasing the amount of counseling for Student during the IEP meeting. Admin.

Hr’g Tr. 365:1–6.

      Further, the 2017 IEP offered more than counseling to address Student’s

behavioral and mental health objectives. The 2017 IEP also provided Student with

daily “Applied Behavior Analysis,” which Dr. Tyson stressed the importance of,

Admin. Hr’g Tr. at 87:14–15, and up to twenty hours per month of “intensive

mental health services.” ECF No. 10-4 [DOE’s Admin. Hr’g Ex. 3] at 68. It also

provided daily “individual instructional support.” Id. Petitioners did not meet

                                        28
 
their burden to show that it was unreasonable for DOE to conclude that 405

minutes per quarter of counseling, in addition to the many other services offered,

would enable Student to make appropriate progress. The Court finds that the 2017

IEP—including the 405 minutes of counseling—was reasonably calculated to

enable Student to make appropriate educational progress and reverses the Decision

on that issue.

E.    Behavioral Support Plan (“BSP”)

      DOE also challenges the Decision’s conclusion that it denied Student a

FAPE by failing to sufficiently describe Student’s “necessary behavioral supports,”

in the 2017 IEP. ECF No. 2-1 at 34–35. The Court affirms the Decision in this

regard and concludes that DOE failed to provide student a FAPE when it did not

incorporate into the 2017 IEP measures that were reasonably calculated to address

Student’s behavioral needs.

      The IDEA requires that where a child’s behavior “impedes the child’s

learning or that of others,” the IEP team must “consider the use of positive

behavior interventions and supports, and other strategies, to address that behavior.”

20 USC 1414(d)(3)(B)(i). Courts agree that where a student’s behavioral issues

impede appropriate learning, the IEP must reasonably address those behavioral

issues. See, e.g., Endrew F., 137 S.Ct. at 996–997 (requiring application of

IDEA’s “reasonably calculated” standard to IEP of student who “exhibited


                                         29
 
multiple behaviors that inhibited his ability to access learning in the classroom”);

E.H. v. Board of Educ. of Shenendehowa Cent. Sch. Dist., 361 Fed. Appx. 156, 161

(2d. Cir. 2009) (IEP satisfied requirement “to address behaviors with the potential

to impede his learning”); Carrie I. ex rel. Greg I. v. Dept. of Educ., Haw., 869

F.Supp.2d 1225, 1242, 1246 (finding denial of a FAPE when IEP did not contain a

behavioral support plan for student with significant behavioral issues). Indeed, the

Ninth Circuit has found a denial of a FAPE where necessary services were not

made part of the IEP, because services unincorporated into the IEP could be

changed unilaterally and did not have the same procedural safeguards as an IEP.

See M.C., 858 F.3d at 1198–99.

      Here, Student had behavioral issues that impeded her ability to make

appropriate educational progress. See DOE’s Admin. Hr’g Ex. 3 at 34, 59. For

example, Student’s 2016 IEP noted that she often left class and refused to return,

made verbal threats to staff and peers, and refused to obey teacher’s instructions.

Id. at 34. The 2016 IEP specifically reported that Student’s commonplace refusal

to attend class “kept her from keeping up with her assignments.” Id. It also

reported that in 2016, Student was diagnosed with “Oppositional Defiant” and

“Attention Deficit/Hyperactivity” disorders. Id. There is no dispute that DOE was

aware of these significant behavioral issues. Id.




                                         30
 
      The 2017 IEP attempted to address Student’s behavioral issues in in part by

requiring that DOE “follow [the] Behavioral Support Plan” daily. However, the

BSP was never made part of the IEP, and was never sent to Parent during the

formulation of the IEP. See ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 176–

195; ECF No. 11-3 [Pet’rs’ Admin. Hr’g Ex. 2]; Admin. Hr’g Tr. at 210:12–23,

248:17–24, 366:10–367:17, 372:6–10. Indeed, Parent saw the BSP for the first

time at the administrative hearing. Admin. Hr’g Tr. at 210:12–23.

      Failing to incorporate the BSP into the IEP in this case was a procedural

violation that seriously infringed on Parent’s ability to meaningfully participate in

the formation of Student’s IEP. See J.L. v. Mercer Island Sch. Dist., 592 F.3d 938,

953 (9th Cir. 2010). Because the BSP was not made part of the IEP, the district

was free to amend or curtail the BSP without Parent’s knowledge or input, which

seriously infringes upon her right to participate in the IEP process. See M.C., 858

F.3d at 1198-99. Indeed, DOE failed to send the BSP to Parent, thus precluding

her from providing any input into it. The facts in this case demonstrate the need

for parent participation, because had Parent seen the BSP, she may have objected

to the fact that significant portions of the BSP were not completed. See ECF No.

10-5 [DOE’s Admin. Hr’g Ex. 4] at 75, 76, 80, 81.

      But even assuming, as DOE argues, that BSPs are never required to be made

part of an IEP, the Court concludes that the behavioral support services that are


                                          31
 
part of Student’s IEP were insufficient to be reasonably calculated to address

Student’s behavioral needs such that she could make appropriate educational

progress. Although the annual behavioral goals and their corresponding

benchmark objectives appear reasonable, the services and supports provided to

achieve those goals are unreasonably lacking. Other than the BSP, the IEP only

provides for daily “applied behavior analysis” and “positive reinforcement,” along

with at least 405 minutes of counseling per quarter. These IEP services are not

sufficiently detailed to reasonably address Student’s behavioral needs. Further,

although the counseling services appear to be aimed at addressing Student’s

behavioral issues, see Admin. Hr’g Tr. 357:15–18, the IEP did not specify whether

a behavioral health specialist would conduct any of the counseling. The IEP does

not provide sufficiently specific resources and supports to be reasonably calculated

to address Student’s significant behavioral issues so as to allow her to make

appropriate progress.9

              Thus, the Court affirms the Decision’s conclusion that DOE violated the

IDEA and denied Student a FAPE by (1) failing to incorporate the BSP into the

IEP or to otherwise provide Parent with a meaningful opportunity to participate

                                                            
9
  Although the Court also holds that the definition of counseling was not so
overbroad as to deny a FAPE, see supra Section V.D., this does not conflict with
the Court’s conclusion here that when viewing the IEP’s behavioral supports in the
aggregate, the counseling services offered do not overcome the IEP’s behavioral
services deficiency.
                                                               32
 
and (2) by failing to provide sufficient behavioral supports in the IEP that are

reasonably calculated to enable Student to make appropriate progress.

F.    Annual Goals

      DOE’s complaint challenged the Decision’s conclusion that the 2017 IEP’s

annual goals were vague and overbroad. See ECF No. 2 at 7 ¶ c. However, other

than raising this argument in its complaint, DOE’s briefs are devoid of any support

for this challenge and the Court refuses to address the issue. Martinez-Serrano v.

I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (“[A]n issue referred to in the

appellant’s statement of the case but not discussed in the body of the opening brief

is deemed waived.”); see also ECF No. 27 at 22 (in which DOE argues that

Petitioners waived issues by failing to include argument or support in its briefing).

G.    Lack of Tyson Program Staff at IEP Meeting

      Petitioners’ cross-appeal challenges the Decision’s conclusion that

Petitioners failed to prove that it was a denial of FAPE for DOE not to invite

Tyson Program staff to the IEP meeting. ECF No. 15 at 5; ECF No. 2-1 at 23–25.

Petitioner’s briefing, however, failed to address this issue. See ECF No. 26. For

the same reason the Court refuses to consider DOE’s unsupported arguments, the

Court refuses to consider Petitioners’ arguments here.

H.    Whether the 2017 IEP was Student’s Least Restrictive Environment

      Petitioner’s cross-appeal also challenges the Decision’s conclusion that

Petitioners failed to provide sufficient evidence that the 2017 IEP did not comply
                                         33
 
with the IDEA’s Least Restrictive Environment (“LRE”) requirements. See ECF

No. 15 at 5. This contention is also not addressed in Petitioners’ briefing and is

therefore waived.

I.    Alleged Administrative Hearing Procedural Errors

      DOE contends that the AHO committed three procedural errors: (1) allowing

Petitioners to conduct direct examination of DOE witnesses when petitioners did

not name the DOE witnesses on their witness list; (2) allowing Petitioners to

conduct direct examination of DOE witnesses when Petitioners had already closed

their case-in-chief; and (3) considering “testimony and exhibits introduced prior to

the [administrative hearing].” ECF No. 20 at 49. The Court finds no error and

alternatively, even if there was error, none would warrant vacating any portions of

the Decision.

      Regarding the first alleged procedural error, the Court finds that the AHO

did not err because the AHO explained that it was the AHO who had failed to give

proper notice regarding the naming of other parties’ witnesses. Admin. Hr’g Tr. at

309:17–23. Thus, it appears that Petitioners’ mistake in not naming DOE’s

witnesses was a result of the AHO’s lack of clear instructions on that point.

      Second, regarding the allegation that the AHO erred by allowing Petitioners

to conduct direct examination of DOE witnesses despite Petitioners closing their

case in chief, the Court finds that DOE failed to object on this ground at the


                                         34
 
hearing. See Admin. Hr’g Tr. at 309:2–3. DOE has not identified in the transcript

where it objected on that basis.

              Third, regarding the allegation that the AHO considered “testimony and

exhibits introduced prior to the [administrative hearing],” ECF No. 20 at 49, the

Court has not relied on any evidence that was not admitted at the hearing. Thus,

any error was harmless.

J.            Reimbursement

              The Decision awarded Petitioners full reimbursement of Tyson Program

tuition, minus some costs attributed to Petitioners’ responsibility in delaying the

IEP meeting.10 ECF No. 2-1 at 38–43. DOE challenges the reimbursement award

on several grounds. See ECF No. 20 at 38–43. For the reasons set forth below, the

Court concludes that full tuition reimbursement is not warranted here and reverses

the Decision in this regard. The Court remands the case to the AHO to develop a

record on the reasonableness of the Tyson Program tuition costs, and to determine

how much reimbursement is warranted.

              When a parent unilaterally places a child into private education, the state

educational agency may be required to reimburse those tuition costs when the

educational agency has not made a FAPE available to the child in a timely manner.

                                                            
10
  None of the parties challenge the Decision’s conclusion that Petitioners were
responsible for paying for the tuition at the Tyson Program from August to
September 20, 2017. ECF No. 2-1 at 43.
                                                               35
 
20 U.S.C. 1412 §(a)(10)(c). However, to be entitled to reimbursement, a parent

must demonstrate not only that the district denied him or her a FAPE, but also that

the private placement was “proper under the Act.” Florence Cty. Sch. Dist. Four v.

Carter by and Through Carter, 510 U.S. 7 (1993). For the private placement to be

“proper,” it need not comply with IDEA requirements, or state educational

standards. Id. at 13–14. Indeed,

      [t]o qualify for reimbursement under the IDEA, parents need not show
      that a private placement furnishes every special service necessary to
      maximize their child’s potential. They need only demonstrate that the
      placement provides educational instruction specially designed to meet
      the unique needs of a handicapped child, supported by such services
      as are necessary to permit the child to benefit from instruction.

C.B. ex rel. Baquerizo v. Garden Grove Unified Sch. Dist., 635 F.3d 1155, 1159

(9th Cir. 2011) (citations and emphasis omitted).

      “[O]nce a court holds that the public placement violated IDEA, it is

authorized to ‘grant such relief as the court determines is appropriate.’” Carter,

510 U.S. at 15–16 (citation omitted); 20 U.S.C. § 1415(i)(2)(C)(iii). Courts

“enjoy[] broad discretion” in fashioning such relief, taking all relevant equitable

considerations into account. 510 U.S. at 16 (quotations omitted). Regarding

reimbursement, courts may consider any relevant factor, including the

reasonableness of the private tuition, Id., and the conduct of parents in the IEP

formulation process, Anchorage, 689 F.3d at 1059; 20 U.S.C. § 1412(a)(10)(c)(iii).

Parents who “unilaterally change their child’s placement . . . without the consent of
                                         36
 
state or local school officials, do so at their own financial risk.” Forest Grove Sch.

Dist. v. T.A., 557 U.S. 230, 247 (2009) (citations and quotations omitted).

              1. The Tyson Program was appropriate.

              DOE challenges the Decision’s award of full tuition on the grounds that the

Tyson Program was not a proper placement because it (1) did not provide

significant educational benefit and (2) was not the Student’s LRE.11 DOE argues

that the Tyson Program was not an academic program and did not have any

academic goals or objectives. ECF No. 20 at 40. DOE also contends that the

Tyson Program did not have a qualified special education teacher working directly

with Student. Id. at 41. But these arguments have been addressed by the Ninth

Circuit, which held that a private program does not need to meet all of a student’s

educational needs, and merely needs to provide specially designed educational

instruction for the unique needs of the student. C.B., 635 F.3d at 1159. Here,

although the Tyson Program was admittedly not an academic institution but a

“therapeutic day program,” Admin. Hr’g Tr. 96:15-23, the program was specially

designed to meet Student’s needs, particularly related to behavior and life-skills.


                                                            
11
  Under the IDEA, disabled children must “[t]o the maximum extent appropriate,”
be “educated with children who are not disabled,” and should only be placed in
“special classes, separate school, or other removal . . . from the regular educational
environment . . . when the nature or severity of the disability of a child is such that
education in regular classes with the use of supplementary aids and services cannot
be achieved satisfactorily.” 20 U.S.C. § 1412(a)(5)(A).
                                                               37
 
See Admin. Hr’g Tr. 26:5–30:11, 138:11–139:10. Even though the Tyson Program

is not an academic institution, the program incorporated some academic subjects,

including math, English, and science. Admin. Hr’g Tr. 96:17–97:12, 97:21–98:5.

      The Court also finds unpersuasive DOE’s argument that the Tyson Program

was not appropriate for Student because it did not comply with the IDEA’s LRE

requirements. The Supreme Court has held that the IDEA’s requirements of public

schools are not applicable to private school placement. See Carter, 510 U.S. at

13–14. The IDEA was an “ambitious” piece of legislation enacted “in response to

Congress’ perception that a majority of handicapped children in the United States

were either totally excluded from schools or [were] sitting idly in regular

classrooms awaiting the time when they were old enough to drop out.” Endrew F.,

137 S.Ct. at 999. Thus, the protections afforded disabled Students in public

institutions are not necessarily available in the private educational marketplace. It

may be that no private school placement available to Student would have provided

an LRE environment. See also C.B., 635 F.3d at 1160 (noting that a reduction in

reimbursement is not required just because a parent “cannot find a program” that

provides everything). Thus, the argument that parents may not receive

reimbursement when the private placement does not comply with the IDEA’s LRE

requirements is without merit.




                                         38
      2. Equitable considerations warrant reducing the award.

      DOE also argues that equitable considerations warrant a reduction of

reimbursement in this case. See ECF No. 20 at 38–43. Although the

reasonableness of the Tyson Program tuition costs was never addressed at the

administrative hearing, the Court finds that the reimbursement award must be

reduced based on both the reasonableness of the tuition and Parent’s conduct

during the IEP formulation process. See Anchorage, 689 F.3d at 1053.

      First, the Court finds that the Tyson Program tuition is unreasonable because

it includes redundant, excessive, and improper services far beyond what Student

requires. See C.B., 635 F.3d at 1160 (reduction appropriate where private

placement provides “services beyond required educational needs” or “if it is

overpriced”). The Tyson Program charged Parent for two one-on-one trainers to

work with Student at all times of the Program at $1050 per trainer per week. ECF

No. 11-15 [Pet’rs’ Admin. Hr’g Ex. 16] at 104–05. It also charged Parent for

additional trainers to work with Student for specified portions of the program in

varying degrees at the same time the two full time trainers were working with

Student. Id. Thus, the program charged Parent for up to three individual staff

members to work directly with Student at the same time. See id. The Tyson

Program even charged Parent for at least two individual trainers to work with

Student during breaks and lunch periods. Id. at 94, 104–05. The number of


                                         39
individual trainers working with Student at the same time appears excessive.

Further, the Tyson Program’s administrative costs billed directly to Parent appear

grossly overbilled at twenty hours every month at various staff members’ regular

hourly rates, for as much as $150 per hour. Id. at 104–05. The Tyson Program

also charged for Student to spend time with Dr. Troy Tyson, whose role is only

listed as “educational program oversight and technology,” and for two staff

members to provide “ABA program oversight.” Id. It is unclear what necessary

and non-redundant services these staff members provide to Student. Id. Dr. Tyson

also testified that there are sometimes two other children in the same room as

Student and that the three students do some activities together.12 Admin. Hr’g Tr.

at 44:11–45:3. Parent or the DOE should not have to pay the full hourly rate for

instructors when there are other children benefitting from that instruction.

      In light of these redundancies and excessive tuition costs, the Court

concludes that reduction of the reimbursable tuition costs is warranted and remands

the case to the AHO to develop the record as needed and to determine how much

of the Tyson Program tuition is reasonable for reimbursement.




12
  Dr. Tyson testified that the three students will “do activities together daily, such
as cooking, having lunch, going on outings.” According to the Tyson Program
schedule, it appears that approximately one third of the program is spent preparing
and eating lunch and going on community outings. See ECF No. 11-15 [Pet’rs’
Admin. Hr’g Ex. 16] at 94
                                          40
      Second, the Court finds that Parent’s conduct in collaborating with DOE

during the 2017 IEP formulation process was detrimental to DOE’s ability to

provide Student with a FAPE and affirms the AHO’s finding that Parent “did not

come with clean hands.” ECF No. 2-1 at 41. One of the primary goals of the

IDEA is to allow parents to play a “collaborative role” in the development of a

child’s IEP. Timothy O. v. Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1111

(9th Cir. 2016). Here, Petitioners did not adequately apprise DOE of their

concerns with the IEP, impeding DOE’s ability to address those concerns. Thus, a

further reduction in tuition reimbursement is appropriate.

      For example, DOE sent Parent a letter seeking her input into the transition

plan. ECF No. 10-7 [DOE’s Admin. Hr’g Ex. 6] at 196–197. But Parent

intentionally declined to provide DOE with her concerns about the transition plan,

testifying that there was no point in providing DOE with feedback because other

portions of the IEP were not valid. See Admin. Hr’g. Tr. at 251:25–252:9. At the

administrative hearing, Parent argued that the transition plan was not sufficient.

See Admin. Hr’g. Tr. at 194:22–195:21. Had Parent or her attorney provided DOE

with Petitioners’ concerns about the transition plan, perhaps DOE would have

accommodated the transition plan and avoided the entire transition plan issue at the

administrative hearing. Instead, Petitioners hid their concerns over the transition




                                         41
plan and then ambushed DOE at the administrative hearing with testimony on why

the transition plan was insufficient.

      Parent also testified at the administrative hearing that she wanted DOE to

incorporate Dr. Tyson’s methods into the IEP, but Parent did not provide DOE

with information as to what those methods were, either by apprising herself of Dr.

Tyson’s methods and informing DOE of them at the IEP meeting, or by inviting

Dr. Tyson to the IEP meeting. See Admin. Hr’g Tr. 184:17–185:2. Had Parent

provided DOE with information on what behavioral supports worked for Student

that should be incorporated into the IEP, or invited Dr. Tyson to the IEP meeting,

those behavioral supports may have been implemented into the IEP to the

satisfaction of Parent and a FAPE may have been provided.

      In sum, based on the totality of the record before the Court, it appears that

Petitioners did not sufficiently attempt to apprise DOE of the problems with the

IEP, or how it could be made sufficient, before seeking reimbursement of private

tuition costs. The Court agrees with the Decision’s finding about Parent’s lack of

cooperation, but not its failure to take this into account when awarding

reimbursement. See ECF No. 2-1 at 41. The Court thus finds that a reduction in

the reimbursement award by 25% is appropriate in this case. This 25% reduction

should be applied after the reductions to the reasonable cost of the Tyson Program.




                                         42
The Court remands the case to the AHO to calculate a new reimbursement award

consistent with this Order.

                              VI.   CONCLUSION

      For the reasons set forth above, the Court AFFIRMS the Decision’s

conclusion that DOE denied Student a FAPE but REVERSES the award of full

tuition reimbursement and REMANDS the case for the AHO to enter findings and

a decision regarding the reasonableness of the requested reimbursement, and to

calculate a new reimbursement award consistent with this Order.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, March 29, 2019.




Civil No. 18-223-JAO-RT, DOE v. L.S., ORDER AFFIRMING IN PART AND
REVERSING IN PART ADMINISTRATIVE HEARING OFFICER’S
FINDINGS OF FACT, CONCLUSION OF LAW AND DECISION


                                       43
